Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-23 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 9-10 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oh (US 2008/0216066), in view of Hunt et al. (US 2004/0031028), hereinafter Hunt, Krywaniuk (US 2009/0293051), Durney (US 2011/0022545), You (US 2013/0079950), and Lee et al. (US 2014/0172270), hereinafter Lee. Oh, Hunt, Krywaniuk and Durney were cited in IDS filed 5 Oct 2018. You was cited in a previous office action.

Regarding claim 1, Oh teaches A method ([0008], "The present invention provides a program update apparatus and method for an OTA-capable portable device for updating a firmware of the portable device") comprising:
receiving, at a data hub [[onboard a vehicle]], a new configuration file, a service program, and a software update of a software application for the vehicle from a remote location ([0042], "The install data generator 180 is preferably provided with a history data generator 120 and a map data generator 140…The history data generator 120 has a version number of the second version…The map data generator 150 analyzes the output of the , [[the data hub configured to manage updating of the software application]] and including a current configuration file indicating a current configuration state of the software application that represents software [[and hardware components]] associated with the software application, the new configuration file indicating an updated configuration state of the software application with the software update ([0043]; [0040], "The first version is an initial version installed in the recipient device 30"; [0042], "The history data generator 120 has a version number of the second version"), the service program including work instructions for applying the updated configuration state to the software application, [[wherein the work instructions comprise at least one of instructions including one or more steps to update a software architecture to accommodate the software update or instructions including one or more steps to modify the hardware components associated with the software application to accommodate the software update]] ([0042], "The map data generator 150 analyzes the output of the comparator 110 and generates the map data composed of instructions and block indexes.");
updating the software application with the updated configuration state according to the work instructions of the service program using the data hub [[when the vehicle is in the stopped condition, wherein the software application is not updated if the vehicle is in at least one of the status other than the stopped condition]] ([0136], "if an install request is detected, the installer 230 of the recipient device 30 extracts the history data, map data, and upgrade data, and installs the data within the respective parts of the second storage region 320 of the first memory 250."; [0135], "The map data is provided with commands followed by indexes of blocks to be processed according to the commands.").

However, Hunt teaches displaying the current configuration file and the new configuration file onboard the vehicle using the data hub ([0091], "The user is presented with a list of the games that are currently installed on the local PC and on selecting a game, the current version is displayed along with all the possible patches that can be applied to this game to update it.");
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Oh to display the current version along with possible update versions of software to a user as taught by Hunt. The modification would be obvious because one of ordinary skill would be motivated to notify the user with versions of the current software and the updated software (Hunt [0091]).

However, Krywaniuk teaches the configuration state of the software application that represents software and hardware components associated with the software application ([0114], “At block 530, the target system gathers appropriate system configuration information. In one embodiment, the configuration information in the form of selected system parameters, configuration files, status of processor-specific options, operating system settings and/or settings for applications or other target system processes are gathered.”); and
wherein the work instructions comprise at least one of instructions including one or more steps to update a software architecture to accommodate the software update or instructions including one or more steps to modify hardware components associated with the software application to accommodate the software update ([0054], "In some cases, central analysis/tuning server(s) may recompile a binary application after enabling/disabling 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the combination of Oh and Hunt to include configuration data that includes hardware and to modify hardware components as part of a code change as taught by Krywaniuk. Such a modification would allow modifications to hardware components, such as firmware upgrades, as part of changing the code of an application (Krywaniuk [0054]), and the combination contemplates updating firmware of portable devices (Oh [0008]). 
The combination of Oh, Hunt and Krywaniuk does not specifically teach a data hub onboard a vehicle, the data hub configured to manage updating of the software application; querying an operational status of the vehicle corresponding to a functional state of the vehicle, wherein the operational status comprises at least one of a plurality of statuses including a stopped condition, wherein the stopped condition comprises brakes of the vehicle being applied; and when the vehicle is in the stopped condition, wherein the software application is not updated if the vehicle is in at least one of the status other than the stopped condition.
However, Durney teaches a data hub onboard a vehicle, the data hub configured to manage updating of the software application ([0191], “The car operating system (hardware and software) is the car’s nervous system. It runs the car. For its brain, the car operating system has high-end hardware and sophisticated software. For its nerves, it has data bsuses.”; [0377], "Modules lend themselves to upgrades in other ways. Modules with a lot of software-like the car operating system and motor control modules-might be upgraded using the Internet.").

The combination of Oh, Hunt, Krywaniuk and Durney does not specifically teach querying an operational status of the vehicle corresponding to a functional state of the vehicle, wherein the operational status comprises at least one of a plurality of statuses including a stopped condition; and when the vehicle is in the stopped condition, wherein the software application is not updated if the vehicle is in at least one of the status other than the stopped condition, wherein the stopped condition comprises brakes of the vehicle being applied.
However, You teaches querying an operational status of the vehicle corresponding to a functional state of the vehicle, wherein the operational status comprises at least one of a plurality of statuses including a stopped condition, [[wherein the stopped condition comprises brakes of the vehicle being applied]] ([0038], "Furthermore, because an error generated in the ROM data can affect the engine's ability start the vehicle, the ROM data update is performed only when the vehicle is stopped and/or parked. To do this, ECU 103 may for example check whether the gear is in neutral or in a parking state, or whether the vehicle speed is zero from the vehicle speed sensor in order to determine whether this particular update condition is satisfied."); and 
when the vehicle is in the stopped condition, wherein the software application is not updated if the vehicle is in at least one of the status other than the stopped condition ([0038]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the combination of Oh, Hunt, Krywaniuk and Durney to include querying the operational state of the vehicle and applying the update only if the vehicle is in a stopped state as taught by You. Such a modification would allow update conditions to be set in a vehicle for safety reasons, and to allow time for a restart (You [0038]; You [0026]).
The combination of Oh, Hunt, Krywaniuk, Durney and You does not specifically teach , wherein the stopped condition comprises brakes of the vehicle being applied. 
However, Lee teaches wherein the stopped condition comprises brakes of the vehicle being applied ([0021], “However, for some PTO applications there may be a requirement for the vehicle to be in park or have its parking brake engaged. Thus, for these stationary PTO applications, an optional step may be performed where the ECU 30 determines if the vehicle is in park (or has its parking brake engaged)(optional step 106). The ECU 30 makes this determination based on the park/parking brake indicator.”).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the combination of Oh, Hunt, Kyrwaniuk, Durney and You to include determining if the parking brake is engaged to determine if the vehicle is parked as taught be Lee. The combination suggests ECU determine if the vehicle is parked before performing an update (You [0038]), and Lee presents a known method in the art for determining if a vehicle is parked, and one or ordinary skill in the art would be able to incorporate this method to produce predictable results (Lee [0021]).

Regarding claim 9, the combination of Oh, Hunt, Krywaniuk, Durney, You and Lee teaches claim 1. Oh further teaches wherein the current configuration file includes at least one of an indication of a current version of the software application, an indication of a current version of an operating system of the software application, an indication of a current version of a software program of the software application, a current software architecture associated with the software application, a list of one or more hardware components that are currently associated with the software application, a current architecture of the hardware components associated with the software application, or a log that indicates updates that have been applied to at least one of the software application or one or more other software applications of the vehicle and indicates updates that have not been applied to at least one of the software application of the one or more other software applications of the vehicle ([0033], "The install data includes history data for informing a relationship of the upgrade package and an old version to be upgraded and map data for mapping the blocks representing the new version to the old version."; [0042], "The history data generator 120 has a version number of the second version.").

Regarding claim 10, the combination of Oh, Hunt, Krywaniuk, Durney, You and Lee teaches claim 1. Oh further teaches wherein the new configuration file includes at least one of an indication of an updated version of the software application, an indication of an updated version of an operating system of the software application, an indication of an updated version of a software program of the software application, the updated software architecture, an updated list of the hardware components associated with the software application, an updated architecture of the hardware components associated with the software application, or a log that indicates updates that have been applied to at least one of the software application or one or more software applications of the vehicle and indicates updates that have not been applied to at least one of the software application or the one or more other software applications of the vehicle ([0042], "The history data generator 120 has a version number of the second version.").

Regarding claims 13, this claim recites substantially the same limitations as claim 1, above and is rejected on the same basis.

Claims 2 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Oh, Hunt, Krywaniuk, Durney, You and Lee as applied to claims 1 and 13 above, and further in view of Kumar et al. (US 2007/0219680), hereinafter Kumar.

Regarding claim 2, The combination of Oh, Hunt, Krywaniuk, Durney, You and Lee teaches claim 1. While the combination teaches updating software of a vehicle (Oh [0136], You [0038]), and such an error will cause the update to be retried (Oh [0122]); You [0057]), causing delays, the combination does not specifically teach further comprising modifying a trip plan when an update takes longer than expected to be performed.
However, Kumar teaches further comprising modifying a trip plan when a trip plan takes longer than expected to be performed ([0050], “A re-plan may also be made when it is desired to change the original objectives…For example, if the current plan execution is running late by more than a specified threshold, such as thirty minutes, the present invention can re-plan 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the combination of Oh, Hunt, Krywaniuk, Durney, You and Lee to include modifying a trip plan if running late as taught by Kumar. Such a modification would allow the trip plan to be modified in case an error occurs during updating the software of the vehicle as suggested by the combination (Oh [0122]; You [0057]). Thus allowing the vehicle to “make up time” from the delay (Kumar [0049]).

Regarding claim 14, this claim recites substantially the same limitations as claim 2 above and is rejected on the same basis.

Claims 3 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Oh, Hunt, Krywaniuk, Durney, You and Lee as applied to claims 1 and 13 above, and further in view of Terwilliger et al. (US 2018/0093623), hereinafter Terwilliger, and Brooks (US 2018/0201285). Terwilliger and Brooks were cited in a previous office action.

Regarding claim 3, the combination of Oh, Hunt, Krywaniuk, Durney, You and Lee teaches claim 1. The combination of Oh, Hunt, Krywaniuk and Durney does not specifically teach wherein the update is applied only if the vehicle is stopped, brakes of the vehicle are applied, and a planned amount of time for the stoppage of the vehicle as specified by a trip plan is greater than a designated threshold time corresponding to an expected installation time for the 
However, You further teaches wherein the update is applied only if the vehicle is stopped, brakes of the vehicle are applied ([0038]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to further utilize this teaching of You for the same motivation provided in claim 1 above.
The combination of Oh, Hunt, Krywaniuk, Durney, You and Lee does not specifically teach a planned amount of time for the stoppage of the vehicle as specified by a trip plan is greater than a designated threshold time corresponding to an expected installation time for the update, wherein the trip plan designates at least one of throttle settings or brake settings for performance of a trip by the vehicle along the route.
However Terwilliger teaches a planned amount of time for the stoppage of the vehicle as specified by a trip plan is greater than a designated threshold time corresponding to an expected installation time for the update ([0035], "Further, the vehicle gateway may determine timing and/or location for the engine firmware update to take into account the needs of the driver, anticipated traffic, and/or real-time re-routing due to undesirable conditions. The vehicle gateway may use information, such as map and route planning, to decide when to do a firmware update during an already-planned stop or adjust the timing of the planned stop to perform the firmware update during the stop."; Either a planned stop can support the installation time threshold, or the timing is adjusted for the planned stop to meet the threshold. Either way, the planned stop is long enough to accomplish the update installation.).

The combination of Oh, Hunt, Krywaniuk, Durney, You, Lee and Terwilliger does not specifically teach wherein the trip plan designates at least one of throttle settings or brake settings for performance of a trip by the vehicle along the route.
However, Brooks teaches wherein the trip plan designates at least one of throttle settings or brake settings for performance of a trip by the vehicle along the route ([0035], "The energy management system 220 can create and/or obtain a trip plan, which designates operational settings of the vehicle system 102 (e.g., throttle settings, power outputs, speed, braking efforts, and the like) as a function of at least one of location, time elapsed, or distance traveled during a trip along the route 108.").
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was made to modify the combination of Oh, Hunt, Krywaniuk, Durney, You, Lee and Terwilliger to include throttle or brake settings in a trip plan as taught by Brooks. Such a modification would allow a trip plan “to control the vehicle system 102 within external constraints while achieving one or more goals, such as traveling according to a schedule, reducing fuel consumption, and/or reducing total travel time to complete a trip” (Brooks [0035]).

Regarding claim 15, this claim recites substantially the same limitations as claim 3 above and is rejected on the same basis.

Claims 4 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oh, Hunt, Krywaniuk, Durney, You and Lee as applied to claims 1 and 13 above, and further in view of Terwilliger.

Regarding claim 4, the combination of Oh, Hunt, Krywaniuk, Durney, You and Lee teaches claim 1. The combination of Oh, Hunt, Krywaniuk and Durney does not specifically teach wherein the update is applied only if the vehicle is stopped, brakes of the vehicle are applied, and a planned amount of time for the stoppage of the vehicle as specified by a pre-planned schedule of the vehicle is greater than a designated threshold time corresponding to an expected installation time for the update.
However, You further teaches wherein the update is applied only if the vehicle is stopped, brakes of the vehicle are applied ([0038]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to further utilize this teaching of You for the same motivation provided in claim 1 above.
The combination of Oh, Hunt, Krywaniuk, Durney, You and Lee does not specifically teach a planned amount of time for the stoppage of the vehicle as specified by a trip plan is greater than a designated threshold time corresponding to an expected installation time for the update, wherein the trip plan designates at least one of throttle settings or brake settings for performance of a trip by the vehicle along the route.
a planned amount of time for the stoppage of the vehicle as specified by a pre-planned schedule of the vehicle is greater than a designated threshold time corresponding to an expected installation time for the update ([0035], "Further, the vehicle gateway may determine timing and/or location for the engine firmware update to take into account the needs of the driver, anticipated traffic, and/or real-time re-routing due to undesirable conditions. The vehicle gateway may use information, such as map and route planning, to decide when to do a firmware update during an already-planned stop or adjust the timing of the planned stop to perform the firmware update during the stop."; Either a planned stop can support the installation time threshold, or the timing is adjusted for the planned stop to meet the threshold. Either way, the planned stop is long enough to accomplish the update installation.).
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was made to modify the combination of Oh, Hunt, Krywaniuk, Durney, You and Lee to include update conditions of a planned stop that meets the update installation time as taught by Terwilliger. The combination already suggests update conditions (You [0038]), and including an update condition during a planned stop long enough to install the update would be efficient (Terwilliger [0035]).


Regarding claim 16, this claim recites substantially similar limitations as claim 4 above and is rejected on the same basis.

Claims 5, 11-12, 17-18 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oh, Hunt, Krywaniuk, Durney, You and Lee as applied to claims 1 and 13 above, and further in view of Moshir et al. (US 2004/0003266), hereinafter Moshir. Moshir was cited in IDS filed 5 Oct 2018.

Regarding claim 5, the combination of Oh, Hunt, Krywaniuk, Durney, You and Lee teaches claim 1. The combination does not specifically teach wherein the data hub automatically receives, without prompting a user, the new configuration file, the service program, and the software update at least one of when the vehicle enters a service location, at a scheduled reception time, when instructed by the remote location, or at a time determined by the data hub, and does not apply the software update until the vehicle is in a stopped condition.
However, Moshir teaches wherein the data hub automatically receives, without prompting a user, the new configuration file, the service program, and the software update at least one of when the vehicle enters a service location, at a scheduled reception time, when instructed by the remote location, or at a time determined by the data hub, and does not apply the software update until the vehicle is in a stopped condition ([0073], "Once the download is in cache or other memory in the update computer a second download 312 is attempted to download the software package form the update server to the target computer. In some embodiments of the method, the second download 312 is delayed 310 by some predetermined criterion...The second download may also be delayed to a specific time of day when the target computer 500 has less of a chance of being used such as after a business closes for the day.").


Regarding claim 11, the combination of Oh, Hunt, Krywaniuk, Durney, You and Lee teaches claim 1. The combination does not specifically teach further comprising reverting back to the current configuration state of the software application using the data hub upon failure of the update to the updated configuration state.
However, Moshir teaches further comprising reverting back to the current configuration state of the software application using the data hub upon failure of the update to the updated configuration state ([0045], "The update is automatic, and it can detect errors within a specific update and automatically rollback a faulty update to leave the network in a usable state.").
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was made to modify the combination of Oh, Hunt, Krywaniuk, Durney, You and Lee to include rolling back an update if the update was unsuccessful as taught by Moshir. Such a modification would revert back to a working version of the software if error was detected during the update process (Moshir [0045]).

Regarding claim 12, the combination of Oh, Hunt, Krywaniuk, Durney, You and Lee teaches claim 1. The combination does not specifically teach wherein the data hub automatically updates the software application with the updated configuration state without prompting a user.
However, Moshir teaches wherein the data hub automatically updates the software application with the updated configuration state without prompting a user ([0158], "Administer-approved updates and packages are downloaded 312 in the background, thereby reducing inconvenience to users of the computers receiving the download, and then auto-installed according to a schedule set by the administrator.").
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was made to modify the combination of Oh, Hunt, Krywaniuk, Durney, You  and Lee to include automatically installing a downloaded update package as taught by Moshir. Such a modification would automate the process of installing an update package based on a set schedule (Moshir [0158]).

Regarding claims 17, this claim recites substantially similar limitations as claim 5 above and is rejected on the same basis.

Regarding claim 18, the combination of Oh, Hunt, Krywaniuk, Durney, You and Lee teaches claim 1. The combination does not specifically teach wherein the data hub is configured to automatically update the software application with the updated configuration state, without prompting a user, at least one of: upon reception of the new configuration file, the service program, and the software update; at a scheduled time after reception of the new configuration file, the service program, and the software update; once the at least one software application is 
However, Moshir teaches wherein the data hub is configured to automatically update the software application with the updated configuration state, without prompting a user ([0158], "Administer-approved updates and packages are downloaded 312 in the background, thereby reducing inconvenience to users of the computers receiving the download, and then auto-installed according to a schedule set by the administrator."), at least one of:
at a scheduled time after reception of the new configuration file, the service program, and the software update ([0158]); or
once the at least one software application is available to be updated ([0028], "The update agent 204 checks to see if the package is already in memory on the update server 220. If so, the update agent 204 attempts to install the software patch directly from the update server 220.").
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was made to modify the combination of Oh, Hunt, Krywaniuk, Durney, You  and Lee to include automatically installing a download update package as taught by Moshir. Such a modification would automate the process of installing an update package based on a set schedule (Moshir [0158]).

Regarding claim 22, this claim recites substantially similar limitations as claim 11 above and is rejected on the same basis.

Claims 6 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oh, Hunt, Krywaniuk, Durney, You and Lee as applied to claims 1 and 13 above, and further in view of Genty et al. (US 2008/0028389), hereinafter Genty. Genty was cited in IDS filed 5 Oct 2018.

Regarding claim 6, the combination of Oh, Hunt, Krywaniuk, Durney, You and Lee teaches claim 1. The combination does not specifically teach further comprising canceling or postponing the update of the software application to the updated configuration state based on a level of criticality of the update as compared to a level of criticality of an update of another software application of the vehicle.
However, Genty teaches further comprising canceling or postponing the update of the software application to the updated configuration state based on a level of criticality of the update as compared to a level of criticality of an update of another software application of the vehicle ([0041], "an install policy may require install update controller 118 to apply a 'criticality' or priority level in reordering the selected list of install items from most critical to least or in labeling the listing of each install item in the filtered install selection list. Further, an install policy may require install update controller 118 to automatically remove one or more of the available install items from the filtered install selection list.").
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was made to modify the combination of Oh, Hunt, Krywaniuk, Durney, You  and Lee to include postponing software updates based on importance of the updates as taught by 

Regarding claim 20, this claim recites substantially the same limitations as claim 6 above and is rejected on the same basis.

Claims 7 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oh, Hunt, Krywaniuk, Durney, You and Lee as applied to claims 1 and 13 above, and further in view of Voskuil (US 2005/0262076). Voskuil was cited in IDS filed 5 Oct 2018.

Regarding claim 7, the combination of Oh, Hunt, Krywaniuk, Durney, You and Lee teaches claim 1. The combination does not specifically teach further comprising canceling the update of the software application to the updated configuration state using the data hub upon supercession of the updated configuration state by another configuration state.
However, Voskuil teaches further comprising canceling the update of the software application to the updated configuration state using the data hub upon supercession of the updated configuration state by another configuration state ([0009], "The system is further software-configured to assign such newly available updates to respective selected ones of the group-policy objects and to add, to eh group-policy object to which an update has thus been assigned, the filter criteria obtained for that update."; [0026], "The metadata describes the software update, and typically includes, among other things...information about whether the update supersedes any previous updates.").


Regarding claim 21, this claim recites substantially the same limitations as claim 7 above and is rejected on the same basis.

Claims 8 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oh, Hunt, Krywaniuk, Durney, You and Lee as applied to claims 1 and 13 above, and further in view of Te’eni et al. (US 2004/0015946), hereinafter Te’eni. Te’eni was cited in IDS filed 5 Oct 2018.

Regarding claim 8, the combination of Oh, Hunt, Krywaniuk, Durney, You and Lee teaches claim 1. The combination does not specifically teach further comprising reordering application of the update of the software application to the updated configuration state relative to an update of another software application of the vehicle based on a compatibility of the software application with the update of the other software application.
However, Te’eni teaches further comprising reordering application of the update of the software application to the updated configuration state relative to an update of another software application of the vehicle based on a compatibility of the software application with the update of the other software application ([0039], "Virtual update module 36 creates 
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was made to modify the combination of Oh, Hunt, Krywaniuk, Durney, You and Lee to include resolving any dependency conflicts between update packages as taught by Te’eni. Such a modification would order the update sequence to avoid any dependency conflicts between software components (Te’eni [0039]).

Regarding claim 19, this claim recites substantially the same limitations as claim 7 above and is rejected on the same basis.

Claims 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oh in view of Hunt, Gentry, Krywaniuk, Duddles et al. (US 2007/0185624), hereinafter Duddles, You, Lee and Link (US 2009/0119657). 
Regarding claim 23, Oh teaches A system ([0008], "The present invention provides a program update apparatus and method for an OTA-capable portable device for updating a firmware of the portable device") comprising:
receive from the remote location at least one service program and first and second updated configuration states of first and second software applications of the plurality of software applications, the at least one service program including work instructions for applying the first and second updated configuration states to the first and second software applications, respectively, [[wherein the work instructions comprise at least one of instructions including one or more steps to update a software architecture to accommodate the software update or instructions including one or more steps to modify hardware components associated with the software application to accommodate the software update]] ([0042], "The install data generator 180 is preferably provided with a history data generator 120 and a map data generator 140…The history data generator 120 has a version number of the second version…The map data generator 150 analyzes the output of the comparator 110 and generates the map data composed of instructions and block indexes."; [0043], "the upgrade package includes upgrade data, history data, and map data in the upgrade package"; [0040], "The first version is an initial version installed in the recipient device 30").
Oh does not specifically teach a vehicle comprising a plurality of third party software applications and a data hub located onboard the vehicle, the data hub configured to manage updating of the third party software applications and including configuration files for each software application that indicates a current configuration state of the software application that represents software and hardware components associated with the software application, the data hub being communicatively connected to a remote location, wherein the data hub is configured to: wherein the work instructions comprise at least one of instructions including one or more steps to update a software architecture to accommodate the software update or instructions including one or more steps to modify hardware components associated with the software 
However, Hunt teaches [[a vehicle]] comprising a plurality of [[third party]] software applications and a data hub located onboard [[the vehicle]], the data hub configured to [[manage updating of the third party software applications and]] including configuration files for each software application that indicates a current configuration state of the software application that represents software [[and hardware components]] associated with the software application, the data hub being communicatively connected to a remote location, wherein the data hub is configured to ([0091], "The user is presented with a list of the games that are currently installed on the local PC and on selecting a game, the current version is displayed along with all the possible patches that can be applied to this game to update it.").
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was made to modify Oh to include displaying the current version along with possible update versions of the software to a user. Such a modification would notify the user with versions of the current software and the updated software (Hunt [0091]).
The combination of Oh and Hunt does not specifically teach a vehicle; the data hub configured to manage updating of the third party software applications, a current configuration 
However, Genty teaches [[when a predetermined operational status of the vehicle is achieved,]] automatically at least one of reorder application of the first and second updated configuration states to the first and second software applications, respectively, or cancel application of one of the first or second updated configuration states to the first and second software applications, respectively ([0041], “an install policy may require install update controller 118 to apply a ‘criticality’ or priority level in reordering the selected list of install items from most critical to least or in labeling the listing of each install item in the filtered install selection list. Further, an install policy may require install update controller 118 to automatically remove one or more of the available install items from the filtered install selection list.”).
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was made to modify Oh to include postponing software updates based on 
	The combination of Oh, Hunt and Genty does not specifically teach a vehicle; the data hub configured to manage updating of the third party software applications; wherein the work instructions comprise at least one of instructions including one or more steps to update a software architecture to accommodate the software update or instructions including one or more steps to modify hardware components associated with the software application to accommodate the software update; query an operational status of the vehicle corresponding to a functional state of the vehicle, wherein the operational status comprises at least one of a plurality of statuses including a stopped condition, wherein the stopped condition comprises brakes of the vehicle being applied; and when the vehicle is in the stopped condition with the brakes of the vehicle applied.
However, Krywaniuk teaches a current configuration state of the software application that represents software and hardware components associated with the software application ([0114], “At block 530, the target system gathers appropriate system configuration information. In one embodiment, the configuration information in the form of selected system parameters, configuration files, status of processor-specific options, operating system settings and/or settings for applications or other target system processes are gathered.”); and
wherein the work instructions comprise at least one of instructions including one or more steps to update a software architecture to accommodate the software update or instructions including one or more steps to modify hardware components associated with the software application to accommodate the software update ([0054], "In some cases, central analysis/tuning server(s) may recompile a binary application after enabling/disabling 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the combination of Oh, Hunt and Genty to modify hardware components as part of a code change as taught by Krywaniuk. Such a modification would allow modifications to hardware components, such as firmware upgrades, as part of changing the code of an application (Krywaniuk [0054]), and the combination contemplates updating firmware of portable devices (Oh [0008]).
The combination of Oh, Hunt, Genty and Krywaniuk does not specifically teach a vehicle; the data hub configured to manage updating of the third party software applications; query an operational status of the vehicle corresponding to a functional state of the vehicle, wherein the operational status comprises at least one of a plurality of statuses including a stopped condition, wherein the stopped condition comprises brakes of the vehicle being applied; and when the vehicle is in the stopped condition with the brakes of the vehicle applied.
However, Duddles teaches a vehicle ([0009], “In accordance with one aspect of the invention, there is provided a method of reprogramming firmware located in a first electronic control unit (ECU) located onboard a vehicle”);
the data hub configured to manage updating of [[the third party]] software applications ([0009]); 
query an operational status of the vehicle corresponding to a functional state of the vehicle, [[wherein the operational status comprises at least one of a plurality of statuses ]] ([0038], "the process moves to step 60 where a reflash require is sent by the telematics unit 22 to the vehicle state manager 40. VSM 40 them performs a check 62 to determine whether the vehicle is, in fact, in the proper configuration.").
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the combination of Oh, Hunt, Krywaniuk and Durney to include update software onboard a vehicle upon satisfying a condition of the vehicle as taught by Duddles. Such a modification would update software onboard a vehicle based on a predetermined status (Duddles [0038]).
The combination of Oh, Hunt, Genty, Krywaniuk and Duddles does not specifically teach wherein the operational status comprises at least one of a plurality of statuses including a stopped condition, wherein the stopped condition comprises brakes of the vehicle being applied; when the vehicle is in the stopped condition with the brakes of the vehicle applied; and updating third party software of a vehicle.
However, Link teaches updating third party software of a vehicle ([0121], “This communication can facilitate transfer of data such as software updates from the central server 803 and/or third party server 804 to the satellite uplink 805. The satellite uplink 805 can be in communication with one or more satellites 807 to relay data, such as software updates, to one or more VTU 101’s.”).
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was made to modify the combination of Oh, Hunt, Genty, Krywaniuk and Duddles to include updating third party software of a vehicle as taught by Link. Such a 
The combination of Oh, Hunt, Genty, Krywaniuk, Duddles and Link does not specifically teach wherein the operational status comprises at least one of a plurality of statuses including a stopped condition, wherein the stopped condition comprises brakes of the vehicle being applied; and when the vehicle is in the stopped condition with the brakes of the vehicle applied.
However, You teaches wherein the operational status comprises at least one of a plurality of statuses including a stopped condition, [[wherein the stopped condition comprises brakes of the vehicle being applied]] ([0038], "Furthermore, because an error generated in the ROM data can affect the engine's ability start the vehicle, the ROM data update is performed only when the vehicle is stopped and/or parked. To do this, ECU 103 may for example check whether the gear is in neutral or in a parking state, or whether the vehicle speed is zero from the vehicle speed sensor in order to determine whether this particular update condition is satisfied."); and
when the vehicle is in the stopped condition [[with the brakes of the vehicle applied]] ([0038])
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the combination of Oh, Hunt, Genty, Krywaniuk, Duddles and Link to include querying the operational state of the vehicle and applying the update only if the vehicle is in a stopped state as taught by You. Such a modification would allow update conditions to be set in a vehicle for safety reasons, and to allow time for a restart (You [0038]; You [0026]).

However, Lee teaches wherein the stopped condition comprises brakes of the vehicle being applied ([0021], “However, for some PTO applications there may be a requirement for the vehicle to be in park or have its parking brake engaged. Thus, for these stationary PTO applications, an optional step may be performed where the ECU 30 determines if the vehicle is in park (or has its parking brake engaged)(optional step 106). The ECU 30 makes this determination based on the park/parking brake indicator.”).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the combination of Oh, Hunt, Genty, Kyrwaniuk, Duddles, Link and You to include determining if the parking brake is engaged to determine if the vehicle is parked as taught be Lee. The combination suggests ECU determine if the vehicle is parked before performing an update (You [0038]), and Lee presents a known method in the art for determining if a vehicle is parked, and one or ordinary skill in the art would be able to incorporate this method to produce predictable results (Lee [0021]).

Response to Arguments
Applicant's arguments filed 4 Dec 2020 have been fully considered but they are not persuasive.

In the Remarks, applicant argues:
The cited prior art does not teach or suggest the limitation “a current configuration that that indicates a current configuration state of the software application that 
There is no apparent reasoning with rational underpinning to combine You with Oh and/or any of the other secondary references to disclose the limitation “a data hub onboard a vehicle” and querying a vehicle status as recited by independent claim 1, with substantially similar limitations in claims 13 and 23.
Examiner’s Response:
This argument is not persuasive because the rejection is not based on Oh, but on Krywaniuk, which states that configuration information includes “status of processor-specific options” which is interpreted to be a configuration state that represents hardware components.
This argument is makes a generally allegation, but does not provide argument on how the argument is deficient in the motivation to combine references. First, the applicant argues against the combination of Oh and You to dispute the rejection of the limitation of the data hub onboard a vehicle. However, the rejection for a data hub onboard a vehicle is based on a combination of Oh and Durney. Second, Oh deals with updating a mobile terminal in general but provides examples such as “mobile phone, digital camera, laptop computer and Portable Multimedia Player (PMP)” (Oh [0035]). The recitations in Durney and You deal with updating a vehicle (Durney [0377]; You [0038]). A vehicle is broadly interpreted to be no more than another “mobile terminal” for the purposes of performing software update, and one of ordinary skill in the art would understand that adaptions to one type of mobile terminal would be suitable to other types of mobile terminals and produce predictable results. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIM DUNCAN whose telephone number is (571)272-9899.  The examiner can normally be reached on M-F: 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








                                                                                                                                                                                                      /DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194